Citation Nr: 0710851	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for plantar fasciitis, 
right foot, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for plantar fasciitis, 
left foot, currently rated as 20 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).

5.  Entitlement to an effective date earlier than March 30, 
1999 for assignment of a 20 percent disability rating for 
plantar fasciitis, right foot

6.  Entitlement to an effective date earlier than March 30, 
1999 for assignment of a 20 percent disability rating for 
plantar fasciitis, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R. F.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
March 2004.  This matter was previously before the Board and 
was remanded in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The Board notes that an assignment of TDIU is dependent, in 
part, on a calculation of the overall disability percentage 
that a veteran has for his service-connected disabilities.  
As increased ratings for the veteran's service-connected 
disabilities could affect the veteran's eligibility for TDIU, 
the claim for entitlement to TDIU appears to be inextricably 
intertwined with the claims for entitlement to increased 
ratings.  See generally Holland v. Brown, 6 Vet.App. 443 
(1994); Vettese v. Brown, 7 Vet.App. 31 (1994); Parker v. 
Brown, 7 Vet.App. 116 (1994).  Therefore, the Board is 
deferring action on the issue of entitlement to TDIU until 
after the Board has the opportunity to adjudicate the issues 
of entitlement to increased ratings for the veteran's 
service-connected disabilities.


REMAND

The Board notes that the October 2004 remand specifically 
asked the examiner to identify the symptoms from the 
veteran's service-connected bilateral pes planus and for the 
right and left plantar fasciitis in light of the veteran's 
other nonservice-connected feet and lower extremity 
disabilities.  The March 2005 VA examination report shows 
that the examiner stated what symptoms were not due to the 
veteran's service-connected disabilities, but he did not 
specifically state what symptoms were related to the service-
connected disabilities.  In Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers, as a 
matter of law, the right to compliance with the remand's 
instructions.  Therefore, remand is necessary for compliance 
with the previous request.

Additionally, the Board notes that the October 2004 remand 
instructed the RO to issue a statement of the case as to the 
issues of earlier effective dates for the assignment of 20 
percent disability ratings for left and right plantar 
fasciitis.  The Board notes that the RO issued a rating 
decision in May 2006 in which it granted earlier effective 
dates of March 30, 1999 for the veteran's left and right 
plantar fasciitis, but the record does not reflect that the 
veteran expressed full satisfaction with this effective date.  
As such, the Board finds that the RO must issue a statement 
of the case as to these issues.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
the proper course of action is to remand such matters to the 
RO.  Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
action, including issuance of a statement 
of the case, addressing the issues of 
earlier effective dates for assignment of 
20 percent disability ratings for the 
veteran's left and right plantar 
fasciitis.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal as to those issues.

2.  The AMC/RO should schedule the 
veteran for a VA examination for the 
purpose of ascertaining the current 
nature and severity of the veteran's pes 
planus and plantar fasciitis.  All 
findings should be reported.  The 
examiner should specifically identify 
manifestations of the veteran's service- 
connected pes planus and plantar 
fasciitis and distinguish those 
manifestations from the coexisting 
nonservice-connected hereditary 
neuropathy.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should describe the findings in detail 
and provide a complete rationale for all 
opinions and conclusions.  Any opinion 
should be supported by reference to 
specific medical records on file.  The 
examiner should also address the effect 
of pes planus and plantar fasciitis on 
the veteran's ability to pursue gainful 
employment.  The examination report 
should be typed.

3.  When the foregoing actions are 
completed, the AMC/RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the AMC/RO should 
issue a supplemental statement of the 
case where appropriate inform the veteran 
of any issue with respect to which 
further action is required to perfect an 
appeal.  Thereafter, the case should be 
returned to the Board, if otherwise in 
order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



